Citation Nr: 1545705	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of injury of the right lower extremity, to include an acquired knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2010, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing is of record. 

In July 2010 and October 2013, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

The matter was remanded by the Board most recently in October 2013; the Board finds the remand instructions were not fully complied with.  By statement received December 2013, the Veteran identified treatment records which were not requested by the AOJ, namely by Dr. Whitaker in Broken Bow, Oklahoma, who treated the Veteran in the 1970s, and by Dr. Strom in Paris, Texas.  Further, the Veteran indicated he is currently being treated at the VA North Texas Health Care System.  These records were not requested or associated with the claims file.  

As well, the remand specified that if any identified records requested are not located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.  There is no indication in the claims file that this instruction was followed.

By statement dated February 2014, the Veteran has stated that throughout points of this appeal period, an incorrect Social Security number was used by VA for him; the statement contains the correct and incorrect numbers.  In light of this error, the Board requests a new search be conducted for the Veteran's records to include missing Service Treatment Records, under both the correct and incorrect Social Security numbers.

Accordingly, the case is REMANDED for the following action:

1. Any records identified by the Veteran, including those identified by his December 2013 statement, should be obtained and associated with the claims file.  The Veteran has identified treatment records by Dr. Whitaker in Broken Bow, Oklahoma, who treated the Veteran in the 1970s, and Dr. Strom in Paris, Texas.  Further, the Veteran indicated he has been treated at the VA North Texas Health Care System from August 2013 to present.  
 
 2. Contact all appropriate records repositories and request the Veteran's complete service personnel records (NPRC/HRC) and service treatment records (NPRC and RMC), under both the Veteran's correct and incorrect Social Security numbers, as reflected in the claims file. All necessary follow-up should be completed and all records requests and responses received should documented in the claims file.
 
 3. Then, attempt to again determine the exact dates of the Veteran's service at Fort Polk and his units of assignment during that time. Using that information, request from the NPRC any morning reports and records of inpatient clinical treatment and diagnostic imaging reports pertaining to the Veteran and treatment received at Fort Polk for orthopedic injury of his right hip, right femur and right lower extremity during recruit or basic training. All necessary follow-up should be completed and all records requests and responses received should documented in the claims file.  All searches should be conducted with the Veteran's correct and incorrect Social Security numbers of record.
 
 4. As to all identified records requested which are not located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond.
 
 5. Arrange for any further development deemed appropriate or suggested by evidence received in response to the above requested development actions, to include seeking an addendum etiological opinion or a VA examination pertaining to the claimed disability if deemed appropriate. 
 
 6. Then, readjudicate the claim on appeal. All applicable laws and regulations should be considered. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the claims should be returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

